Title: 23d.
From: Adams, John Quincy
To: 


       Charles went down to Mr. Dana’s this evening; the judge is mending but quite slowly:
       I had thoughts of carrying up some algebraic calculations, for the mathematical performance at exhibition, but, Cranch takes the next transit of Venus. Bridge and White, who do not choose, to take much trouble, have both taken lunar eclipses; and as there was no solar eclipse presented at the last exhibition I determined to project one, for the next. I went to Mr. Read to find out, when there will be a large one, and finally calculated the elements for that which will happen, May 15th. 1836.
       Joshua Cushman of Bridgewater will be 23 the 11th. of next month. Poverty appears to be his greatest enemy; she opposes his progress, and he has a very great struggle with her, to go through College. For genius he is neither at the Zenith nor at the Nadir; but somewhere about half way between. For improvements, he has made as many perhaps, as his circumstances would allow him. In composition, an admiration of beautiful periods, and elegant expression, have taken from the natural taste for that simplicity in which alone true beauty and elegance consist. His conversation sometimes degenerates into bombast; to express that he wants a glass of water he will say, that within the concave excavation of his body, there are certain cylindric tubes which require to be replenished from, the limpid fountain or the meandering rivulet. In the public exercices of composition his greatest fault is prolixity. He will write two sheets of paper full, for a forensic, while scarcely any other of the Class will scarcely fill half one. He is however esteemed by the Class in general, as an amiable character, if not as an uncommon genius.
      